                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

                        Plaintiff,

        v.                                           No. 18-03007-04-CR-S-MDH

 DAVID A. SCOTT,

                        Defendant.

               UNITED STATES’ MOTION FOR PRETRIAL DETENTION

       The United States of America, by Timothy A. Garrison, United States Attorney, and Abram

McGull II, Assistant United States Attorney, both for the Western District of Missouri, hereby

moves the Court to detain the defendant, David A. Scott, without bail pending trial in this matter

and to hold a hearing pursuant to 18 U.S.C. § 3142(f)(2) for the purpose of presenting evidence to

determine whether any condition or combination of conditions of release will reasonably assure

his appearance as required by the Court and the safety of other persons and the community. As

grounds for the motion, the United States submits that:

               1.     In light of the Indictment returned on January 23, 2018, in this case,
       there is probable cause to believe that David A. Scott committed, inter alia, the
       offense of conspiracy to distribute 500 grams or more of a mixture or substance
       containing a detectable amount of methamphetamine, in violation of 21 U.S.C.
       §§ 846, 841(a)(1) and (b)(1)(A);

               2.      David A. Scott poses a serious risk to public safety; and

                3.    Because of the strength of the evidence against Scott in this case,
       and the substantial mandatory minimum prison sentence he faces, he poses a serious
       risk to flee.
                               SUPPORTING SUGGESTIONS

       Title 18, United States Code, Section 3142(f) provides that a hearing must be held by the

appropriate judicial officer to determine whether any condition or combination of conditions will



        Case 6:18-cr-03007-MDH Document 177 Filed 12/17/18 Page 1 of 4
reasonably assure Scott’s appearance and the safety of any other person in the community if the

attorney for the Government moves for such a hearing and if the case involves an offense under

the Controlled Substances Act, 21 U.S.C. § 801, et seq., for which imprisonment for 10 years or

more is possible.

       In this case, Scott is charged, inter alia, by a grand jury indictment with conspiracy to

distribute 500 grams or more of a mixture or substance containing a detectable amount of

methamphetamine, a crime which carries a statutory mandatory minimum sentence of

imprisonment for a term of 10 years, and affords a maximum sentence of Life imprisonment.

       The Government further submits that in light of the grand jury indictment returned on

January 23, 2018, there is probable cause to believe Scott violated 21 U.S.C. §§ 846, 841(a)(1)

and (b)(1)(A). Accordingly, there is a legal presumption, subject to rebuttal by the defendant, that

no condition or combination of conditions will reasonably assure his appearance or assure the

safety of the community. See United States v. Apker, 964 F.2d 742, 743-44 (8th Cir. 1992); United

States v. Dorsey, 852 F.2d 1068, 1069-70 (8th Cir. 1988).

       Title 18, United States Code, Section 3142(e) and (f)(1) provides that a presumption that a

defendant will not appear for subsequent court appearances arises if the offense is one enumerated

under the Controlled Substance Act, as referred to above.

       Under the Bail Reform Act, there is also a presumption that the likelihood of flight

increases with the severity of the charges, the strength of the Government’s case, and the penalty

that conviction could bring. See Apker, 964 F.2d at 744; See also United States v. Soto Rivera,

581 F.Supp 561 (D.C. Puerto Rico 1984); United States v. Menster, 481 F.Supp. 1117 (D.C. Fla.

1979). As set forth above, Scott’s statutory sentencing range is 10 years to life imprisonment.




                                                 2
         Case 6:18-cr-03007-MDH Document 177 Filed 12/17/18 Page 2 of 4
       Furthermore, the United States respectfully submits that the likelihood of conviction in this

case is very high.     During the course of this investigation, Scott had over 50 grams of

methamphetamine and nearly an ounce of heroin shipped to his residence in his name. A

controlled delivery of the package was delivered to Scott, and he accepted the package containing

1 pound of methamphetamine and 27.6 grams of heroin.

       Moreover, Scott’s criminal history, although dated, reveals a pattern of criminal behavior

similar to the instant charges:

   1) Distribution and Delivery of a Controlled Substance – conviction – 04/23/1993; and,

   2) Distribution and Delivery of a Controlled Substance – conviction – 01/16/2001.

                                         CONCLUSION

       For the reasons set forth above, the United States respectfully asserts that there is no

condition or set of conditions that this Court could impose that will ensure the safety of

the public or the defendant’s appearance before the Court if he were released while awaiting trial.

For the reasons set forth above, the United States requests that a detention hearing be held and that

the defendant be denied bail.

                                                  Respectfully submitted,

                                                  TIMOTHY A. GARRISON
                                                  United States Attorney


                                            By    /s/ Abram McGull II             .
                                                  Abram McGull II, Mo. Bar #40553
                                                  Assistant United States Attorney
                                                  901 St. Louis Street, Suite 500
                                                  Springfield, Missouri 65806-2511




                                                 3
         Case 6:18-cr-03007-MDH Document 177 Filed 12/17/18 Page 3 of 4
                               CERTIFICATE OF SERVICE

        I hereby certify that on December 17, 2018, I electronically filed the foregoing document
with the Clerk of the Court using the CM/ECF system which sent e-mail notification of such filing
to all CM/ECF participants in this case.


                                                /s/ Abram McGull II              .
                                                Abram McGull II
                                                Assistant United States Attorney




                                               4


        Case 6:18-cr-03007-MDH Document 177 Filed 12/17/18 Page 4 of 4
